Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sawamoto et al. (US 2007/0058826 A1) in view of Zhe et al. (US 2009/0218668 A1) and Schelling et al. (US 2015/0256917 A1) and Oh et al. (US 2018/0134546 A1).
Regarding independent claim 1: Sawamoto teaches (e.g., Fig. 5B) an electronic package structure comprising:

a second board (62, see [0048] for description) having a second surface (bottom surface) facing the first surface;
a plurality of first space columns ([0051]: 54),
each first space column (54) is interconnected between the first surface and the second surface (first space columns 54 are interconnected between top surface of 2/60 and bottom surface of board 62); 
an encapsulation layer (52, see [0040] and [0060] for description of element number) filled between the first printed circuit board (2/60) and the board and among the first space columns (54) so as to define a hollow chamber (Fig. 5B, region between space columns define a hollow chamber); 
a Micro-Electro-Mechanical System (MEMS) microphone component ([0051]: 20) disposed within the hollow chamber and located on the first surface (top surface of PCB 2/41) and aligned with the through hole (42a).
Sawamoto does not expressly teach 
an encapsulation layer filled between the first and second printed circuit boards and into gaps among the first space columns so as to define a hollow chamber,
a second printed circuit board, and a sensing component located within the hollow chamber.
Zhe teaches (e.g., Fig. 11) an electronic package structure comprising 
a second printed circuit board ([0082]: 90, top portion).
Note: Zhe further teaches a sensing element ([0051]: 42).

Thus the limitation “an encapsulation layer filled between the first and second printed circuit boards” is met since the limitation “first and second printed circuit boards” are met, the disclosure of Sawamoto as modified by Zhe.
Schelling teaches (e.g., Fig. 1) an electronic package structure comprising a hollow chamber ([0022]: 25),
a sensing component ([0019]-[0020]: 41) located within the hollow chamber ([0022]: 25).
It would have been obvious to a person of ordinary skill at the time of the effective filing date to include in the device of Sawamoto as modified by Zhe, the sensing component located within the hollow chamber, as taught by Schelling, so as to monitor the pressure conditions in the cavity and thus help balance the operational pressure to improve the microphone sound output. 
Oh teaches (e.g., Fig. 1) an electronic package structure comprising first printed circuit board ([0019]: 110) and a top layer ([0026]: 141)
an encapsulation layer ([0024]: 130) filled between the first printed circuit board ([0019]: 110), the upper structure (141) and into gaps among a first space columns (vertical portions of layer 141) so as to define a hollow chamber ([0016]: cavity 130a is hollow without encapsulation layer, and including MEMS device 150).

encapsulation layer filled between the first printed circuit board and the upper structure and into gaps among a first space columns, so as to define a hollow chamber, as taught by Oh, so as to protect the signal processing devices and avoid signal cross talk with the sensing MEMS device.
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to enable the teachings of Sawamoto as modified by Zhe, Schelling and Oh, and arrive at “an encapsulation layer filled between the first and second printed circuit boards and into gaps among the first space columns so as to define a hollow chamber” for the same benefit provided above; the first and second printed circuit board having been already taught by the combination of Sawamoto as modified by Zhe, Schelling, as a whole this limitation has thus been taught, or at the very least made obvious to one of ordinary skill in the art at the time of the effective filing date.
Regarding claim 2: Sawamoto, Zhe, Schelling and Oh teach the claim limitation of the electronic package structure of claim 1, on which this claim depends,
wherein the first space columns are electrically-insulated columns (Sawamoto: first space columns 54 on the left side are insulated from first space columns on the right side by insulating layer 52).
Regarding claim 12: Sawamoto, Zhe, Schelling and Oh teach the claim limitation of the electronic package structure of claim 1, on which this claim depends,

Regarding claim 13: Sawamoto, Zhe, Schelling and Oh teach the claim limitation of the electronic package structure of claim 1, on which this claim depends,
wherein the MEMS microphone component (Sawamoto: 20) and the sensing component (Schelling: [0019]-[0020]: 41) are not covered by the encapsulation layer (Sawamoto as modified by Schelling discloses that the MEMS microphone component and the sensing component are not covered by the encapsulation layer).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sawamoto et al. (US 2007/0058826 A1) in view of Zhe et al. (US 2009/0218668 A1) and Schelling et al. (US 2015/0256917 A1) and Oh et al. (US 2018/0134546 A1) as applied above and further in view of Maekawa et al. (US 2011/0293126 A1).
Regarding claim 3: Sawamoto, Zhe, Schelling and Oh teach the claim limitation of the electronic package structure of claim 1, on which this claim depends.
Sawamoto as modified by Zhe and Schelling does not expressly teach that the device further comprises at least one electrically-conductive column disposed within the hollow chamber and interconnected between the first and second printed circuit boards.
Maekawa teaches (e.g., Figs. 3A-4B, [0034]-[0035]: second embodiment) an electronic package structure comprising a hollow chamber (31, see [0057] and [0065] for description),

It would have been obvious to a person of ordinary skill at the time of the effective filing date to include in the device of Sawamoto as modified by Zhe and Schelling, the at least one electrically-conductive column disposed within the hollow chamber and interconnected between the first printed circuit board and the second board, as taught by Maekawa, so as to increase the flexibility in interconnecting additional device components and thus improve device integration and device capacity.
Note that the second board has already been taught as being a second printed circuit board by Sawamoto as modified by Zhe and Schelling; thus, the limitation “at least one electrically-conductive column disposed within the hollow chamber and interconnected between the first and second printed circuit boards” has been met.
Regarding claim 4: Sawamoto, Zhe, Schelling, Oh and Maekawa teach the claim limitation of the electronic package structure of claim 3, on which this claim depends,
further comprising at least one acoustic signal processing component (Sawamoto: [0037]: 70 amplifying an electric signal from the vibration of the diaphragm, is an acoustic signal processing component) disposed within the hollow chamber (Sawamoto: [0052]) and located on the first surface (Sawamoto: top surface of 2/42), 

Regarding claim 5: Sawamoto, Zhe, Schelling, Oh and Maekawa teach the claim limitation of the electronic package structure of claim 4, on which this claim depends.
Sawamoto as modified by Zhe, Schelling and Maekawa does not expressly teach that the electrically-conductive column is closer to the acoustic signal processing component than the first space columns. 
However, Sawamoto as modified by Zhe, Schelling and Maekawa teaches that the inner electrically-conductive column (Maekawa: 32) is on each sides of the cavity (Maekawa: 31) and closer to the devices (Sawamoto: 20 and 70) in the cavity.
Therefore, It would have been obvious to a person of ordinary skill at the time of the effective filing date to enable the disclosure of Sawamoto as modified by Zhe, Schelling and Maekawa, and arrive at “the electrically-conductive column is closer to the acoustic signal processing component than the first space columns”, the overall combination of the structure including the electrically-conductive column and the acoustic signal processing component shows this proximity, so as to allow a shorter signal travel from the outer environment and the acoustic signal processing component , for the purpose of improving device speed during operation.
Regarding claim 6: Sawamoto, Zhe, Schelling, Oh and Maekawa teach the claim limitation of the electronic package structure of claim 1, on which this claim depends.

Maekawa teaches (e.g., Figs. 3A-4B, [0034]-[0035]: second embodiment) an electronic package structure comprising a hollow chamber (31, see [0057] and [0065] for description),
the device further comprising at least one second space column ([0058] and [0065]: right side vertical portion of 32 not embedded in the side portions 33) within the hollow chamber (31, see [0057] and [0065] for description) and interconnected between a first surface and a second surface (top surface of a first wiring substrate (15/18) and bottom surface of second board (14).
It would have been obvious to a person of ordinary skill at the time of the effective filing date to include in the device of Sawamoto as modified by Zhe and Schelling, at least one second space column within the hollow chamber and interconnected between the first surface and the second surface, as taught by Maekawa, so as to increase the flexibility in interconnecting additional device components and thus improve device integration and device capacity.
Note that the second board has already been taught as being a second printed circuit board by Sawamoto as modified by Zhe and Schelling.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sawamoto et al. (US 2007/0058826 A1) in view of Zhe et al. (US 2009/0218668 A1), Schelling et al. (US 2015/0256917 A1), Maekawa et al. (US 2011/0293126 A1) and Oh et al. (US 2018/0134546 A1) as applied above and further in view of Huang et al. (US 2008/0283942 A1).
Regarding claim 7: Sawamoto, Zhe, Schelling, Oh and Maekawa teach the claim limitation of the electronic package structure of claim 6, on which this claim depends.
Sawamoto as modified by Zhe, Schelling and Maekawa does not expressly teach that 
wherein the second space column is not covered by the encapsulation layer. 
Huang teaches (e.g., Figs. 1-2) an electronic package structure comprising a second space column ([0026]: 150),
wherein the second space column ([0026]: 150) is not covered by an encapsulation layer. 
It would have been obvious to a person of ordinary skill at the time of the effective filing date to include in the device of Sawamoto as modified by Zhe, Schelling and Maekawa, the second space column is not covered by an encapsulation layer, as taught by Huang, so as increase the interconnecting flexibility and improve the device integration while reducing damping in the acoustic housing.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sawamoto et al. (US 2007/0058826 A1) in view of Zhe et al. (US 2009/0218668 A1), Schelling et al. (US 2015/0256917 A1) and Oh et al. (US 2018/0134546 A1) as applied above and further in view of Huang et al. (US 2008/0283942 A1).
Regarding claim 9: Sawamoto, Zhe, Oh and Schelling teach the claim limitation of the electronic package structure of claim 1, on which this claim depends.
Sawamoto as modified by Zhe and Schelling does not expressly teach that the device 
further comprising at least one integrated circuit component disposed within the hollow chamber and covered by the encapsulation layer.
Huang teaches (e.g., Figs. 1-2) an electronic package structure comprising an encapsulation layer ([0021]: 128), and
at least one integrated circuit component ([0024]: 142) disposed within the hollow chamber ([0021] and [0023]: chamber including 132a and area surrounding 120) and covered by the encapsulation layer ([0021]: 128).
It would have been obvious to a person of ordinary skill at the time of the effective filing date to include in the device of Sawamoto as modified by Zhe and Schelling, the at least one integrated circuit component disposed within the hollow chamber and covered by the encapsulation layer, as taught by Huang, so as to protect the device from humidity and corrosion.
Regarding claim 10: Sawamoto, Zhe, Oh and Schelling teach the claim limitation of the electronic package structure of claim 1, on which this claim depends.
Sawamoto as modified by Zhe and Schelling teaches that the second printed circuit board has an area greater than that of the first printed circuit board (Zhe: top printed circuit board 90 has an area greater than that of the bottom printed circuit board 90; the bottom printed circuit board 90, which is the first printed circuit board, includes 
Sawamoto as modified by Zhe and Schelling does not expressly teach that the device further comprising at least one integrated circuit component disposed on the second printed circuit board and covered by the encapsulation layer. 
Huang teaches (e.g., Figs. 1-2) an electronic package structure comprising an encapsulation layer ([0021]: 128), and
at least one integrated circuit component ([0024]: 142) on the second printed circuit board and covered by the encapsulation layer ([0021] and [0023]: chamber including 132a and area surrounding 120) and covered by the encapsulation layer ([0021]: 128).
It would have been obvious to a person of ordinary skill at the time of the effective filing date to include in the device of Sawamoto as modified by Zhe and Schelling, least one integrated circuit component disposed on the second printed circuit board and covered by the encapsulation layer, as taught by Huang, so as to protect the device from humidity and corrosion.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sawamoto et al. (US 2007/0058826 A1) in view of Zhe et al. (US 2009/0218668 A1), Schelling et al. (US 2015/0256917 A1), Huang et al. (US 2008/0283942 A1) and Oh et al. (US 2018/0134546 A1) as applied above and further in view of Schlarmann et al. (US 2013/0214365 A1).
Regarding claim 11: Sawamoto, Zhe, Oh, Schelling and Huang teach the claim limitation of the electronic package structure of claim 10, on which this claim depends.
Sawamoto as modified by Zhe, Schelling and Huang does not expressly teach that the first printed circuit board has a third surface opposite to the first surface, and the encapsulation layer covers the third surface but exposes the through hole.
Schlarmann teaches (e.g., Fig. 18) an electronic package structure comprising a first board structure ([0061]: 146) and an encapsulation layer ([0062]: 36),
first board structure ([0061]: 146) has a third surface (bottom surface) opposite to the first surface (top surface), and 
the encapsulation layer ([0062]: 36) covers the third surface (bottom surface) but exposes a through hole ([0063]: 148).
It would have been obvious to a person of ordinary skill at the time of the effective filing date to include in the device of 
the first board structure having a third surface opposite to a first surface, and the encapsulation layer covers the third surface but exposes the through hole, as taught by Schlarmann, so as to protect the microphone device while allowing the sound port to be from obstruction, and thus allow the microphone to more accurately reproduce the desired sound with greater quality.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-13 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument or for the newly added limitation.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL necessitated by amendment.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826